—Appeal from a judgment of the County Court of Schenectady County (Feldstein, J.), rendered November 19, 1992, convicting defendant upon his plea of guilty of the crime of criminal possession of stolen property in the fourth degree.
Defendant contends that he was denied the effective assistance of counsel by the failure of defense counsel to timely move to dismiss the indictment pursuant to CPL 190.50 (5) (c). The failure to make such a motion, standing alone, is insufficient to establish that defendant was not given meaningful representation. Defendant’s conclusory allegations of ineffectiveness do not compel a different result in this case. We have considered defendant’s other contentions and find them to be without merit.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.